 174DECISIONSOF NATIONALLABOR RELATIONS BOARDRed Line Transfer and Storage Company, Inc.and A.ORDERD. Griffin.Case 26-CA--3918November 12, 1971DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDKENNEDYOn July 29, 1971, Trial Examiner Paul E. Weilissued the attached Decision in this proceeding.Thereafter, the General Counsel and Respondentfiled exceptions and supporting briefs. Respondentalso filed a reply to the General Counsel's exceptions..Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order as modified herein.Although the amended charge and the complaintallege violations of Section 8(a)(1) of the Act, and thehearingwas conducted within the framework ofSection 8(a)(1), the Trial Examiner concluded, on thebasis of evidence establishing 8(a)(1) violations, thatRespondent's discharge of Griffin violated Section8(a)(3) and (1) of the Act. We find that the dischargewas violative of Section 8(a)(1) only.The record shows that although Griffin in fact was acasual employee and, therefore, entitled to the wagespayable to this classification, he believed, albeiterroneously, that he was both classified as a regularemployee and contractually guaranteed the wagespayable to such classification. We find that Griffinwas discharged because of his insistent attempts toenforce the classification and pay guarantee provi-sions of the collective-bargaining agreement which hebelieved were being disregarded. Such activity fallswithin the purview of protected, concerted activity.Accordingly, we find that by discharging Griffin forengaging in such activity, Respondent violatedSection 8(a)(1) of the Act. In view of the complaint'sallegation and the issue in litigation, we do not adoptthe Trial Examiner's finding that the discharge was-inviolation of Section 8(a)(3).The record further shows that Griffin's threat to filea grievance in the event he was not classified and paidas a regular employee occurred subsequent to, and,therefore, played no part in, his discharge. According-ly,we do not rely upon the Trial Examiner's findingsthat the foregoing "threat" was a causative factor inGriffin's discharge.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified below,and hereby orders that Respondent, Red LineTransfer and Storage Company, Inc., Lake Village,Arkansas, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order, as so modified:1.Substitute the following for paragraph 2 of theTrial Examiner's Conclusions of Law:"2.By discharging A. D. Griffin because heengaged in protected, concerted activities, Respon-dent violated Section 8(a)(1) of the Act."2.Substitute the following for paragraph 1(a) ofthe Trial Examiner's recommended Order."I(a) Discharging employees or otherwise discrimi-nating in regard to their hire, tenure °of employment,or any term or condition of employment, because theyhave engaged in protected, concerted activities for thepurposes of collective bargaining or other mutual aidor protection."3.Substitute the attached notice for the TrialExaminer's notice.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT discharge our employees orotherwise discriminate against them, or in a like orrelated manner, interfere with, restrain, or coerceour employees with respect to these rights.WE WILL reinstate A. D. Griffin to the positionhe held as a casual driver before our discrimina-tion against him, and we will make him whole forany loss of pay he may have suffered by reason ofour discrimination against him.194 NLRB No. 25 RED LINE TRANSFER AND STORAGECOMPANY175RED LINE TRANSFERAND STORAGE COMPANY,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 746 Federal Office Building, 167 North MainStreet,Memphis,Tennessee38103,Telephone901-534-3161.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL,Trial Examiner:On February 8,1971, A.D. Griffinfiled a charge with the Regional Director forRegion 26 of the NationalLaborRelationsBoard,hereinafter called the Board,allegingthatRed LineTransfer and StorageCompany,hereinafter called Respon-dent,terminatedGriffin'semployment because of hisexercise of Section 7 rights in violation of Section 8(a)(1)and (3) of the National LaborRelationsAct, asamended.On March 10,1971,Griffinfiled an amended charge,amending Respondent's name but adding no substantiveallegation.On March 19, 1971, theRegional Director, onbehalf of theGeneral Counsel of the Board,issued acomplaint and notice of hearing alleging that RespondentdischargedGriffin because he engaged in concertedactivities.By its dulyfiled answer Respondent admittedjurisdictional facts and thatHighway and Local MotorFreight EmployeesLocal Union No. 667,affiliatedwithInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,herein called theUnion,is a labor organization and representsthe employ-ees at Respondent'sLakeVillage,Arkansas,location, butdenied the commissionofanyunfair labor practices. Thematter came up for hearing before me on June3, 1971, atLake Village,Arkansas.All partieswere present orrepresented by counseland had an opportunityto adducerelevant and material testimony,examine and cross-examine witnesses,argueorallyon the record and filebriefs. Briefs have been received from the General Counseland Respondent.Uponthe entire record in this case and in considerationof thebriefs I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a corporation engaged in the interstateand local transportation of freight by truck with a terminallocatedat LakeVillage,Arkansas. Respondentannuallyderivesgross income in excess of $50,000 for transportationof freightby truckin interstate commerce from pointslocated inside the State of Arkansas to points locatedoutside the State of Arkansas.Respondent is an employer engaged in commerce withinthe meaning of Section2(6) and (7) of the Act.II. LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundRespondent operates a small terminal located at LakeVillage,Arkansas,from which its employees based in LakeVillagedistribute freight to surrounding communitiesincluding points in Mississippi and Louisiana.The terminalmanager,Irons, has a secretary,Mrs. Ashley, and normallyuses five drivers to distribute the freight brought to itsterminal by drivers from other terminals.Respondent issignatory to the National Master Freight Agreement andthe Southern ConferenceAreaOver-the-Road and LocalFreight Forwarding,Pickup and DeliverySupplementalAgreements with the Southern Conferenceof Teamstersand certain of its locals, including,theUnionherein. It isalso signatoryto a rider datedApril 1, 1970, which providessomewhat different wage rates and provides,interalit,that"all past practices agreed to betweenLocal Union 667,Memphis, Tennessee,and the employer shall be contin-ued." The said past practices have never been reduced towriting, according to testimonyof L. D.Davis, who is incharge of Respondent's labor relations.On or aboutNovember 3, 1970,the Charging Party washired byTerminal Manager Irons at the rateof $2.50 anhour.Accordingto the testimonyof L. D.Davis, one of theside agreementscovered by the rider' to the contractprovided that Companycould hire casual employees for aperiod of 30 workingdaysat that rate although the contractrate at that time was $3.07 an hour.Abouta week afterGriffin's employment Irons told Griffin that the man whomhe was hired to replace who had been off on sick leave, hadquit and would not return and accordingly he would workregularly after December 1, at the rateof $3.07. This isdenied byIrons as I shall set forth below.At any rate on thepayroll runoutforDecember4 Griffinis first shown asearning $3.07 an hour.On Friday,December 11, after coming in from his day'srun Griffm ascertained from Mrs.Ashleythat she hadfigured his hours for the week at38-1/2. Griffin told herthat as a regular employee he was guaranteed 40 hours aweek.Mrs. Ashley said thathe would have to talk to Ironsand Griffincalled him at his home from the office.Griffmtestifiedthat heasked Irons if he wasn't supposed to get a40-hour guarantee and Irons answeredthat only the twotop men are supposed to get that.Griffinreminded Ironsthat the contractprovidedthat all regular employees wereentitled to a 40-hour-week guarantee,and Irons repeatedthat only thetwo top men were so guaranteed.Then Irons 176DECISIONSOF NATIONALLABOR RELATIONS BOARDadded "Don, if you are not satisfied," and paused "no, I'lltellyou what, I just don't need you any more." Griffinreplied that if that was the case he would file a grievance. Afew minutes later Griffin called Irons back and said "Bob,are you firing me?" Irons said that he was. Griffindemanded his wages and pointed out that the contractprovided that if a man is discharged or fired he shall receiveallmoney due him and Irons said that Griffin would bepaid on the following Wednesday.On December 21, Griffin wrote out some grievances andtook them to the terminal. Robert Strickland, a formeremployee went with him. Griffin credibly testified that,when he asked Irons why he was fired, Irons replied thatGriffin had talked himself into quitting. Griffin told Ironsthat he wanted to read him the grievances that he was goingto file against him and asked the shop steward, who wasworking on the dock, to come in. The shop stewarddeclined to come in stating that he had work to do, andwhen Griffin commenced reading the grievances Irons leftthe office. After a few minutes Griffin and Stricklanddeparted. On December 22, Irons called Griffin and toldhim to report to work the following morning at 9 o'clock.Griffin did so and worked that day. The following dayIrons called Griffin and told him that he didn't need him.Again on December 28 Irons called Griffin to come in onDecember 29; he also told him that he had a letter that hewantedGriffin to sign and read it to him over thetelephone.Griffin declined to sign it. He worked on the29th and has never been recalled. On each working dayafter December 29 for perhaps a week, Griffin went to theplant and punched the clock on a blank piece of paper. Hetestified that he did this in order to prove that he wasavailable for work.Irons took exception to Griffin's punching the clock eachmorning and finally told him that if he came back thefollowing day he would call the police. Griffin has notreturned nor has he been recalled.B.Discussion and ConclusionsGriffin mailed the grievances, and others, to the Union.He was not informed when the grievances would be takenup but was at some time thereafter told that they had beendenied. Irons was apparently never called or consulted oreven informed that the grievances had been filed since hetestified that he had never been involved in any grievanceprocedure.ApparentlyRespondent contends that thematter had been disposed of by the grievance procedureand that accordingly the Board has no jurisdiction.However Davis testified that the grievance committeedecided that Griffin continued as a casual employee of theCompany and did not have to be paid for the hour and ahalf that he claimed the week of July 11. This does not seemto dispose of the issue of whether Griffin's discharge was aviolation of Section 8(a)(3) of the Act. I find that thedetermination of the Teamsters joint committee is irrele-vant in this proceeding and does not oust the Board fromjurisdiction over the issues raised by the complaint.Respondent seems to contend that it is impossible under1Irons affidavit offered in the investigation of this matter and taken inthe presence of Davis, Respondent's labor relations man, does nothing tocontribute to Irons' credibility in this regard inasmuch as the affidavitthe contract with the Union to discharge a casual employee.In the first instance it is necessary to determine whether infact Griffin was a casual employee or was, as he believes, aregular employee. Under the terms of the contract betweenRespondent and the Union, Respondent is required,according to the testimony of Davis, to put a regularemployee on its payroll only after a casual employee hasworked in excess of 40 hours for 4 consecutive weeks. As aconsequence of this rule, of the five employees regularlyemployed at Respondent's Lake Village terminal only twoare "regular employees" who under the terms of thecontract come under the fringe benefits granted in thecontract; the other three are casual employees. One of themhas been in that status for a period in excess of 3 years.Payroll computer runoffs for a period from November 6 toDecember 25, 1970, revealed that other employeesoccasionallyworked in excess of 40 hours but generallyworked between 30 and 40 hours each week. The grossnumber of hours worked during this period of time, by thedrivers, ran from 180 to 250 hours. Accordingly it appearsthat under the terms of the contract Respondent was underno duty to nor would it normally have made a regularemployee, under the terms of the contract, out of Griffin. Ibelieve that,whatever terminology Irons used in hisconversation with Griffin in November, what he meant wasthat he would use Griffin regularly as a casual employeerather than he would put Griffin on duty as a regularemployee which would have been to the detriment ofanother casual employee who had been so employed forseveral years.The fact that Griffin was raised to $3.07 an hour on thepayroll period ending December 4 is not dispositive in lightof Davis' testimony that he was required under the signedagreement to commence paying him the wage called for bythe contract after 30 days' employment. I concludetherefore that at all times, speaking in terms of the contract,Griffin was and is a casual employee. However, I cannotagree with Respondent's contention that it is impossible tofire a casual employee. The fact is an employee no matterwhether he is permanent or casual is "fired" when theemployer reaches the conclusion that it will no longer usehim as an employee. No formal discharge may becognizable under the terms of the contract, but thedischargeisno lessa complete severance of the employ-ment relationship under the terms of the Act for thatreason.TerminalManager Irons testified that he had noknowledge whatsoever of the contract under which histerminal was supposedly `operated and that if any questioncame up he would telephone Davis for an answer. Hetestified further that questions seldom came up. He alsotestified that he did not know what the contract rates were,he did not know the basis on which Griffin was hired at$2.50 an hour, he did not know the distinction between acasual and a regular employee and he did not knowanything about any guarantee that regular employeesshould work 40 hours.' Irons was not asked on his directexamination any questions about the termination interviewpurports to contain aconsiderableamount of information as to the termsof the contract and the relationshipbetweentheUnion and theRespondent. RED LINE TRANSFER AND STORAGE COMPANYwith Griffin, but testified that he had made up his mind todischargeGriffin theMonday preceding the Friday onwhich Griffin was discharged because of fault with Griffin'swork. He also testified that he frequently called to Griffin'sattention complaints that he had received about his drivinghabits and his failure to make deliveries. Griffin crediblydenied ever having received such complaints but admittedthat on occasion he did not deliever merchandise because itwas undeliverable for one reason or another such as a plantbeing closed when he arrived or deliveries to private homeswhen no one was home.IcreditGriffin's account of the telephone calls thatresulted in his termination and I find that Irons terminatedGriffin because he requested that he be paid a guaranteed40 hours' pay, although in Irons opinion he did not have aright to the 1-1/2 hours' pay for which he was not "on theclock." I believe that Griffin's insistence and his statementthat he would file a grievance if he was not paid the 1-1/2hours, which in fact he did thereafter, irritated Irons to thepoint of discharging Griffin. In his affidavit Irons statedthat he was laying Griffin off because of poor business. Inhis testimony Irons testified that he laid Griffin off orterminated him because of complaints about his work andspecifically because on the day of his termination he hadnot made a delivery to a customer in a neighboring townbut had brought the material back to the terminal.Ibelieve that Irons called Griffin back to work onDecember 23 and again on December 29 in order to buildup a case that he thought would arise as a result of thegrievances which Griffin tried to read to him on December21 in Strickland's presence. I believe that Irons wasattempting to display the fact that Griffin was a casualemployee subject to call only when needed, which indeed iswhat the grievance panel decided. The record reveals,however, that immediately after Griffin's terminationanother employee was hired who, in the pay period endingDecember 18, worked 39 hours. It appears that the lack ofwork, relied on in at least one of Irons' accounts concerningthe termination, did not exist.I conclude that, as alleged in the complaint, Griffin wasdischarged by Irons on December 11, because of Griffin'smistaken insistence that he should be paid a guaranteed 40hours a week under the terms of the contract and becauseof his "threat" to Terminal Manager Irons that he wouldfile a grievance in the event he was not so paid. I find this isviolativeof Section 8(a)(3) of the Act, and I shallrecommend a remedy therefor.IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.2 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inV. THE REMEDY177Having found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. Having found thatRespondent unlawfully discharged A. D. Griffin, itsemployee, I shall recommend that Respondent be orderedto reinstate him to his former position or if this position nolonger exists to a substantially equivalent position and tomake him whole for any loss of pay he might have sufferedas a result of Respondent's unlawful conduct. Backpayshould be computed in the manner set forth inF.W.Woolworth Company,90 NLRB 289, with interest addedthereto in the manner set forth inIsis Plumbing & HeatingCo., 138 NLRB 716.CONCLUSIONS OF LAW1.Red Line Transfer and Storage Company, Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.By discharging A. D. Griffin, its employee, becauseof his union and concerted activities and his threat toengage therein, Respondent violated Section 8(a)(3) and (1)of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended: 2ORDERRespondent, Red Line Transfer and Storage Company,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union or in anyother labor organization, by discriminating against employ-ees with regard to terms and conditions of their employ-ment.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer A. D. Griffin immediate and full reinstatementto his former position or, if this position no longer exists, toa substantially equivalent position, without prejudice to hisseniority and other rights and privileges, and make himwhole for any loss of earnings he might have suffered byreason of Respondent's discrimination against him as setforth in the section of this Decision entitled "The Remedy."(b)Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allSection102.48 of theRules and Regulations,be adopted by the Board andbecome its findings,conclusions, and order, and all objectionsthereto shallbe deemed waived forall purposes. 178DECISIONSOF NATIONALLABOR RELATIONS BOARDpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Lake Village, Arkansas, terminal copies ofthe attached notice marked "Appendix." 3 Copies of saidnotice, on forms provided by the Regional Director forRegion 26, after being duly signed by a Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 603 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.44 In the eventthat thisrecommendedOrder is adopted by the Boardafter exceptions have been filed, thisprovision shall be modified to read."Notify theRegional Director for Region 26, in writing,within 20 daysfrom the date of this Order,what steps the Respondenthas taken tocomply herewith."